DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 09 November 2021, Claim(s) 1 is amended and Claim(s) 17-32 are withdrawn.  The currently pending claims are Claims 1-32.  
	It is noted that claims 17-32 have the wrong identifier – the claims are directed to a non-elected invention (see OA of 08/09/2021) and should have the withdrawn identifier.
	Based on applicants’ remarks and amendments (e.g. the specific angle), the 112 are withdrawn.  
However, they are not found persuasive regarding the Zhamu reference and the 102 rejections are maintained.  Further, a new ground of rejections is provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on claim 1 and recites a thickness of 10 nm to 500 microns; however, this range is broader than the range of 10 nm to 100 microns recited in the parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu (US-20150266739-A1).
	Claims 1, 2, 4 and 5: Zhamu discloses a thermally conductive film comprising a polymer such as polybenzoxazole or polyimide filling the gap of graphene film and a flexible/tensile strength recovery (abs, Fig 3, examples 4-8). In particular, Zhamu discloses a graphene made from pitch or a polymer film, a parallel orientation and alignment, a spacing of less than 0.337 nm, an electrical conductivity of at least 7000 S/cm, a thermal conductivity of 1200 W/mK, an in-plane thermal conductivity of 1,400 to 1,700 W/mK, and a density greater than 2.0 g/cm3 as measured in the absence of a polymer (¶44-46, 59, 67, 83 and table 1 with accompanying text).  
	Claims 1 and 3: Zhamu discloses various film thickness such as about 60 microns (examples 4-8).
	Claims 1 and 8-14: Regarding the claimed property of tensile elastic strain, the in-plane thermal conductivity of the spreader film, the electrical conductivity and the mosaic spread value, if a prior art 
	Claims 6 and 7: Zhamu discloses varying the amounts of the graphene component from 0-100% (Figs 5-9 with accompanying text) – thus leading to an elastomer free zone at higher loading amounts of graphene.
Response to Arguments
Applicant’s arguments, see pg 7, filed 09 November 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejection of claims 1-16 has been withdrawn. 
Applicant's arguments filed 09 November 2021 regarding the Zhamu reference have been fully considered but they are not persuasive.
Applicant argues that the cited reference does not disclose a film thickness of 10 nm to 100 microns (pg 7 and 8).
The examiner respectfully disagrees and notes that Zhamu discloses a film thickness range of 28-100 microns with various examples such as about 60 microns (¶91 and examples 4-8) – thus meeting the claimed range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KAGAWA discloses a heat spreading sheet with graphite flakes aligned parallel to the surface.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764